*409
ORDER

PER CURIAM.
Plaintiff filed a claim in small claims court seeking the return of her security deposit held by defendant. After judgment for defendant in small claims court, plaintiff petitioned for a trial de novo in the circuit court. Following the trial de novo, the circuit court entered judgment for defendant. Plaintiff appeals; we affirm.
The judgment of the trial court is supported by substantial evidence and is not against the weight of the evidence; no error of law appears. An opinion would have no precedential value. Rule 84.16(b).